Opinion issued May 26, 2006










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00534-CR
____________

DAVID CHARLES HATCH, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 208th
Harris County, Texas
Trial Court Cause No. 1010792



 
MEMORANDUM  OPINION
          Appellant, David Charles Hatch, pleaded guilty to the felony offense of
aggravated sexual assault of a child, and the trial court assessed punishment at
confinement for 20 years.  We affirm.
          Appellant’s court-appointed counsel filed a motion to withdraw as counsel and
a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
          Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.  We therefore affirm the judgment of the
trial court.
          We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).